Citation Nr: 9933446	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-28 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for peptic ulcer 
disease.




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1954. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. 

The Board observes, relative to the final issue stated on the 
title page, that service connection for "ulcerated stomach" 
was denied in an unappealed rating decision dated in October 
1956 by the VA Regional Office in Montgomery, Alabama.  
Thereafter, the veteran's attempt to reopen his claim for 
service connection for such disability was addressed in what 
was apparently a deferred rating adjudication entered by the 
RO in November 1992 which, however, was never culminated.  In 
view of the foregoing, then, and because the RO's 
consideration of the veteran's most recent attempt to reopen 
his claim for service connection for peptic ulcer disease 
proceeded on a de novo basis, the Board's disposition of such 
aspect of the present appeal will also be on a de novo basis.  


FINDING OF FACT

The claims for service connection for a seizure disorder, 
hearing loss, tinnitus and for peptic ulcer disease are not 
supported by objective evidence demonstrating that the claim 
is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claims for service connection for a seizure disorder, 
hearing loss, tinnitus and for peptic ulcer disease are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the 
veteran's claims for service connection for each disability 
included in Issues I through IV is whether he has presented, 
with respect to each disability, evidence of a well grounded 
claim, that is, one which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable individual that his claims for service 
connection for the disabilities included in Issues I through 
IV are, in any instance, well grounded.

I.  Seizure Disorder

Concerning his claim for service connection for a seizure 
disorder, the veteran asserts that he had never experienced a 
seizure prior to allegedly striking his head in a fall in 
service.  He, therefore, contends that his presently assessed 
seizure disorder is of service origin.  In this regard, 
service medical records (SMR's) reflect that the veteran fell 
in January 1954 in service, striking his left hip (with no 
indication that he sustained head trauma).  SMR's are 
negative for any reference to a seizure and/or a seizure 
disorder.  Subsequent to service, evidence of non-VA origin 
dated in 1977 reflects that the veteran had in the past 
"experienced complete loss of consciousness".  A history of 
syncope was noted when the veteran was seen for VA outpatient 
treatment in March 1981 and, when he was examined by VA the 
following year, the veteran reported that he was then taking 
Dilantin in response to experiencing black out spells.  When 
the veteran was hospitalized at a VA facility in October 
1987, primarily in response to experiencing headaches, the 
pertinent diagnosis implicated a seizure disorder, tonic-
clonic in nature, etiology unknown.  When he was examined by 
VA in February 1997, the veteran was diagnosed as having a 
seizure disorder, for which he was then taking an 
anticonvulsive medication.  

In considering the veteran's claim for service connection for 
a seizure disorder, the Board would emphasize that, while it 
is undisputed that he presently has a seizure disorder, SMR's 
are (as noted above) silent for any reference to either 
seizures or a seizure disorder and there is, moreover, no 
evidence relating his presently assessed seizure disorder to 
service.  It also bears emphasis that, when he was seen by VA 
in 1987, he related a history of generalized seizures which 
had had their onset some 20 years earlier, approximating the 
mid-1960's, more than a decade after his separation from 
service.  In any event, without evidence of a seizure 
disorder in service and in the absence of any evidence 
reflecting clinical attribution of such condition to service, 
a plausible claim for service connection for a seizure 
disorder is not presented.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Therefore, such claim, as was determined by 
the RO, is not well grounded.  38 U.S.C.A. § 5107(a).  

II  Hearing Loss

With respect to his claim for service connection for hearing 
loss, the veteran contends, in substance, that he presently 
has hearing loss which is traceable to inservice exposure to 
vehicle-related acoustic trauma, specifically, to his having 
been exposed to loud tank noise.  In this regard, SMR's are 
negative for any reference to hearing loss and, when examined 
for service separation purposes in September 1954, the 
veteran's hearing is shown to have been unimpaired 
("15/15") in each ear.  Subsequent to service, when 
examined by VA in February 1997, an audiogram revealed 
findings inclusive of deficits in excess of 40 decibels at 
4000 hertz in each ear; he was assessed as having 
sensorineural hearing loss involving each ear.  

In considering the veteran's claim for service connection for 
hearing loss, the Board observes that, based on the report 
pertaining to the above-cited VA audiogram, the veteran is 
shown to presently have, relative to each ear, hearing loss 
for VA purposes in accordance with the provisions of 
38 C.F.R. § 3.385 (1999).  While service medical evidence, as 
noted above, is not indicative of hearing loss (involving 
either ear) pursuant to 38 C.F.R. § 3.385, such consideration 
does not preclude service connection if current hearing 
impairment under such provision is shown, of which, in 
addition, there is evidence of a causal relationship to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
However, the Board observes that there is no evidence 
relating the veteran's current hearing loss to his period of 
service.  In addition, while he presently has hearing loss 
which is pathologically sensorineural, hearing loss of such 
nature is not shown within the first year after service.  The 
latter consideration, in turn, defeats any notion of 
according the veteran presumptive service connection 
therefor.  See 38 U.S.C.A. §§ 1110, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  In view of the foregoing 
observations, then, a plausible claim for service connection 
for hearing loss is not presented and, accordingly, such 
related claim is, as was determined by the RO, not well 
grounded.  38 U.S.C.A. § 5107(a).

III.  Tinnitus

Regarding his claim for service connection for tinnitus, the 
veteran indicates that he presently has tinnitus which is of 
service origin.  He contends that the tinnitus may be 
associated with head trauma experienced in service or that, 
in the alternative, it may be related to acoustic trauma to 
which he was exposed in service incident to having been 
"stationed around tanks".  In this regard, SMR's are 
negative for any reference to tinnitus/ringing in the ears.  
Subsequent to service, evidence of non-VA origin, dated in 
February 1977, notes that the veteran "has had ringing in 
[his] ears".  Most recently, when examined by VA in February 
1997, the veteran indicated that his tinnitus began in the 
aftermath of his having experienced a "head injury in 1954" 
in service.  The veteran was noted to have "constant" 
tinnitus in each ear.  

While the Board concedes that the evidence shows that the 
veteran presently has tinnitus, there is no evidence relating 
it to his period of service or any incident of trauma which 
he may have sustained therein.  Further, even if the Board 
were to concede for the sake of argument that the ear ringing 
noted in the 1977 non-VA record was a likely manifestation of 
then present tinnitus, such date is still many years after 
the veteran's separation from service, which consideration 
negates presumptive service connection therefor pursuant to 
the provisions of 38 U.S.C.A. §§ 1110, 1112 and 38 C.F.R. 
§§ 3.307, 3.309.  Given the foregoing, the Board concludes 
that a plausible claim for service connection for tinnitus 
has not been presented.  Consequently, as was determined by 
the RO, the claim for service connection for tinnitus is not 
well grounded.  38 U.S.C.A. § 5107(a).

IV.  Peptic Ulcer Disease

With respect to the veteran's claim for service connection 
for peptic ulcer disease, he asserts that he currently has 
"ulcers" which originated in service.  In this regard, a 
service medical entry dated in June 1954 reflects that the 
veteran's stomach was at that time bothersome; there was no 
pertinent assessment. Subsequent to service, an upper 
gastrointestinal series (UGI) in August 1956 revealed "no 
evidence of [gastrointestinal] pathology", with the duodenum 
specifically found to have been "normal".  Thereafter, an 
UGI administered at a non-VA facility in 1977 is shown to 
have been interpreted to be "normal".  The subsequent 
record reflects that the veteran related a history of peptic 
ulcer disease on a number of occasions in the 1980's.  
Thereafter, in conjunction with an August-September 1991 
period of hospitalization at a VA facility (apparently in 
response to marital and emotional problems), the discharge 
diagnoses included "peptic ulcer disease".  

In considering the veteran's claim for service connection for 
peptic ulcer disease, the Board observes that, in regard to 
the above-cited 1991 diagnosis of peptic ulcer disease, it is 
uncertain whether the veteran indeed had that disease, 
inasmuch as the related hospitalization report also notes 
that "a full [gastrointestinal] work up was conducted and 
found to be negative."  Despite the foregoing, however, the 
Board points out that even assuming (without conceding) that 
the veteran presently suffers with peptic ulcer disease, 
there is no reference to such gastrointestinal pathology in 
the veteran's SMR's and neither has such condition otherwise 
been clinically related to his period of service.  Moreover, 
there is no evidence documenting the presence of peptic ulcer 
disease within the first year after the veteran's separation 
from service.  Therefore, the evidence does not support 
service connection for peptic ulcer disease on a presumptive 
basis.  See 38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In view of the foregoing observations, a plausible 
claim for service connection for peptic ulcer disease has not 
been presented.  Consequently, as was determined by the RO, 
the claim for service connection for peptic ulcer disease is 
not well grounded.  38 U.S.C.A. § 5107(a).

Finally, as pertinent to each of the above-addressed issues, 
the Board is of the opinion that its discussion above bearing 
on each issue is sufficient, as to each respective disability 
for which service connection is claimed, to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection relative to each 
corresponding disability.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).


ORDER

Service connection for a seizure disorder is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for peptic ulcer disease is denied.


		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals



 

